Case 2:21-cv-00297-JPH-MJD Document 11 Filed 08/25/21 Page 1 of 2 PageID #: 55




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          TERRE HAUTE DIVISION

ALICE N. FULK,                               )
                                             )
                          Plaintiff,         )
                                             )
                     v.                      )   No. 2:21-cv-00297-JPH-MJD
                                             )
HERMAN FOOD AND GAS INC.                     )
   d/b/a QUICK PICK SOUTH,                   )
HARDEEP SINGH,                               )
                                             )
                          Defendants.        )

                                SHOW CAUSE ORDER

      On August 16, 2021, Plaintiff, Alice Fulk, filed an amended complaint

against Defendants Herman Food and Gas Inc. and Hardeep Singh. Dkt. 8.

Defendant, Hardeep Singh, filed a notice of appearance indicating that he

wished to proceed pro se on behalf of both defendants, dkt. 10, and answered

the amended complaint, dkt. 9.

      However, while Mr. Singh has indicated that he is the President and

Owner of Herman Food and Gas Inc. and that he wishes to represent both

himself and the corporation, see dkt. 10, "[a] corporation is not permitted to

litigate in federal court unless it is represented by a lawyer licensed to practice

in that court." United States v. Hagerman, 545 F.3d 579, 581 (7th Cir. 2008);

see also 28 U.S.C. § 1654 (requiring parties to "plead and conduct their own

cases personally or by counsel").

      Furthermore, the signature on these documents does not match the

name on the electronic filing account. Federal Rule of Civil Procedure 5(d)


                                         1
Case 2:21-cv-00297-JPH-MJD Document 11 Filed 08/25/21 Page 2 of 2 PageID #: 56




requires that "a filing made through a person's electronic filing account"

contains "that person's name on the signature block." See Fed. R. Civ. P.

5(d)(3)(C); see also Ind. L. R. 5-7 (requiring that documents filed through a

person's electronic filing account contain the person's name on a signature

block).

      Mr. Singh has through September 24, 2021, in which to show cause

why the documents should not be stricken.

SO ORDERED.

Date: 8/25/2021



Distribution:

Robert Peter Kondras, Jr.
HASSLER KONDRAS MILLER LLP
kondras@hkmlawfirm.com

Hardeep Singh
7996 N. State Road 59
Brazil, IN 47834

Eric Somheil
8842 N. Murphy Road
Brazil, IN 47834




                                        2
